Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT & STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Amendment & Claim Status………………………………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………………………………...... 5

The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment filed 2/9/2022.Claims 1-6,8-17,19-25 are pending. In response to Amendment, the previous rejection of Claims 1, 5, 6, 8, 12, 16, 17, 19, and 23 under 35 U.S.C. 103(a) as being unpatentable over Grossinger (U.S. Patent Pub. No. 2020/0105005 A1) in view of Brailovskiy (U.S. Patent Pub. No. 10,282,857 B1) are withdrawn.

				
				Allowable Subject Matter 
Claims 1-6,8-17,19-25 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Grossinger teaches a system comprising: a light source (210, 240, para. [0037], Grossinger teaches a system having a device for emitting light); an image sensor comprising an array of pixels (220, 430, para. [0050], Grossinger teaches an image sensor which includes a grid of pixels); at least one hardware processor (1902) that is programmed to: cause the light source to emit a two-dimensional light pattern toward the scene (340, 350, para. [0049], Grossinger teaches modifying the light emissions to produce structured light with an emission pattern that propagate through the environment), wherein the two-dimensional light pattern comprises a pattern feature that is disposed on a first epipolar line (904, 906, para. [0085], Grossinger teaches projecting grid light pattern onto a corresponding epipolar line), the pattern feature comprising two intersecting line segments that intersect at a point that is located on the first epipolar line (906, para. [0085], Grossinger teaches that the epipolar line corresponds to a path and the intersections may only be located on that line); cause the image sensor to capture an image of the scene including at least a portion of the light pattern (360, 405, 430, para. [0055], Grossinger teaches an image sensor which detects particular instances of the emission pattern reflected of an object); identify an image feature in the image, the image feature comprising two intersecting line segments that intersect at a point in the image that corresponds to the first epipolar line (602, 630, para. [0081] [0085], Grossinger teaches identifying object features by detecting junction points on a corresponding epipolar line); identify at least the pattern feature as potentially corresponding to the image feature based on the image feature and the pattern feature both being associated with the first epipolar line (para. [0073] [0088], Grossinger teaches identifying reflected patterns located along an epipolar line to calculate points on the surface of an object).
Brailovskiy is also in the field of constructing feature maps using reflected light patterns. Brailovskiy teaches a system for recovering planes in a scene (100, 152, 154, Col. 3:5-30, Brailovskiy teaches constructing feature maps using light patterns reflected from surfaces of an environment), the 
the pattern feature comprising two intersecting line segments that intersect at a point that is located on the first epipolar line, and wherein a first line segment of the pattern feature is angled in a range of 350 to 550 with respect to the first epipolar line, and the second line segment of the pattern feature is angled in a range of 1250 to 1450 with respect to the first epipolar line; cause the image sensor to capture an image of the scene including at least a portion of the light pattern; identify an image feature in the image, the image feature comprising two intersecting line segments that intersect at a point in the image that corresponds to the first epipolar line;
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claims 12 and 23 are allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Becker (US Patent Application Pub. No. 2019/0033064 A1) teaches a three-dimensional measurement device for mobile geometry verification using projected light patterns. 
Wendler (US Patent Application Pub. No. 2017/0178354 A1) teaches a method and apparatus for identifying structural elements of a projected structural pattern in camera images. 
Weston (US Patent Application Pub. No. 2010/0135534 A1) teaches a measurement apparatus for obtaining topographical data of an object surface via analysis of an image. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR

Art Unit 2664